Title: James Madison to W. S. Nicholls, 22 December 1826
From: Madison, James
To: Nicholls, W. S.


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 22. 1826
                            
                        
                        When, in answer to yours of April 14. I intimated that I could not conveniently anticipate the payment of my
                            note in your hands it was not <only> my purpose to be punctual at its maturity, but I relied with entire
                            confidence <on> the allotted means. It is with serious concern, the more so as the
                            occur<re>nce is so new to me, that I am under the necessity of disappointing a creditor. I had in view not
                            less than three resources, any one of which would <h>ave sufficed, and not one of which, in ordinary times,
                            would have failed<.> Such however is the pecuniary state of things within the range of my transactions, that I am left in
                            the situation I lament. I had indulged an expectation of escaping it, founded on the fairest promises, down to the present
                            time, or I should have apprised you of it sooner. I must now hope that you will not suffer from an unavoidable delay,
                            which I shall spare no efforts to shorten, tho’ with less certainty of very early success, than I could wish. In the
                            mean time, I will, if possible, remit you the interest which has accrued; and shall be glad to hear from you on the
                            subject, with a readines<s> to concur in any arrangement of it that may be desired on your part, and
                            practicable on mine. With friendly respects.
                        
                            
                                James Madison
                            
                        
                    